Case: 20-60276     Document: 00516013801         Page: 1     Date Filed: 09/14/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 14, 2021
                                  No. 20-60276                           Lyle W. Cayce
                                                                              Clerk

   Laudenia Elisabeth Castillo-Martinez; Jose Antonio
   Caballero-Castillo; Gerson David Caballero-Castillo;
   Claudia Julissa Caballero-Castillo,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 771 252
                              BIA No. A206 771 253
                              BIA No. A206 771 254
                              BIA No. A206 771 362


   Before King, Higginson, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60276        Document: 00516013801              Page: 2       Date Filed: 09/14/2021




                                         No. 20-60276


            An Immigration Judge denied Petitioners’ application for asylum and
   withholding of removal, and the Board of Immigration Appeals subsequently
   dismissed Petitioners’ appeal. Petitioners now seek review of that order by
   the Board of Immigration Appeals. For the reasons that follow, we DENY
   the petition for review.
                                               I.
            After Laudenia Elisabeth Castillo-Martinez and her three children
   (collectively, “Petitioners”), natives and citizens of Honduras, entered the
   United States without admission or parole, they were served with notices to
   appear       and   charged     with     removability       pursuant      to   8    U.S.C.
   § 1182(a)(6)(A)(i).
            After conceding removability, Castillo-Martinez filed an application
   for asylum, withholding of removal, and protection under the Convention
   Against Torture (“CAT”) on behalf of herself and her children. Castillo-
   Martinez claimed membership in a particular social group defined as
   “Honduran common law married wom[e]n in a domestic abuse relationship
   unable to leave.” She explained that she left Honduras because her former
   partner was physically and verbally abusive, and that she had unsuccessfully
   tried to leave her partner before coming to the United States by first going to
   her mother’s home. Additionally, she explained that she did not report the
   abuse to the authorities because the closest police station was two and a half
   hours away and she did not have a landline or cellular reception.
            The Immigration Judge (“IJ”) denied the application, and Castillo-
   Martinez appealed to the Board of Immigration Appeals (“BIA”). The BIA
   dismissed the appeal. 1 This timely petition for review followed.


            1
            As part of the appeal, Castillo-Martinez also filed a motion for remand in order to
   propose a new, particular social group. The BIA, however, found that a remand was not


                                                    2
Case: 20-60276        Document: 00516013801              Page: 3      Date Filed: 09/14/2021




                                         No. 20-60276


                                              II.
           We review the BIA’s decision and consider the IJ’s decision only to
   the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th Cir.
   2018). Factual findings are reviewed for substantial evidence, and legal
   determinations are reviewed de novo. Lopez-Gomez v. Ashcroft, 263 F.3d 442,
   444 (5th Cir. 2001). Under the substantial evidence standard, we may not
   overturn a factual finding unless the evidence compels a contrary result.
   Martinez-Lopez v. Barr, 943 F.3d 766, 769 (5th Cir. 2019).
                                              III.
           Castillo-Martinez challenges the BIA’s denial of her request for
   asylum and withholding of removal.
           To establish eligibility for asylum, an applicant must prove that she is
   unwilling or unable to return to her home country “because of persecution
   or a well-founded fear of persecution on account of race, religion, nationality,
   membership in a particular social group, or political opinion.” Sharma v.
   Holder, 729 F.3d 407, 411 (5th Cir. 2013) (quoting 8 U.S.C.
   § 1101(a)(42)(A)). And to prevail on a claim of past or future persecution, an
   applicant must establish, inter alia, that she suffered, or will suffer,
   persecution at the hands of the “government or forces that a government is
   unable or unwilling to control.” Tesfamichael v. Gonzales, 469 F.3d 109, 113
   (5th Cir. 2006).




   warranted because Castillo-Martinez had failed to identify what new facts would be
   presented to the IJ on remand. Because Petitioners do not challenge the BIA’s denial of the
   motion to remand, they have abandoned review of that issue, and we do not address it
   further. See Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).




                                                     3
Case: 20-60276        Document: 00516013801              Page: 4      Date Filed: 09/14/2021




                                         No. 20-60276


           “[A] particular social group must: (1) consist of persons who share a
   common immutable characteristic; (2) be defined with particularity; and (3)
   be socially visible or distinct within the society in question.” Gonzales-Veliz
   v. Barr, 938 F.3d 219, 229 (5th Cir. 2019) (citing Matter of M-E-V-G-, 26 I. &
   N. Dec. 227, 237 (BIA 2014)). That said, a proposed social group cannot be
   defined in a circular manner and must exist independently of the suffered
   harm. Id. at 232. Because Castillo-Martinez’s proposed social group—
   Honduran common law married women in a domestic abuse relationship
   unable to leave—is defined by the persecution of its members, it is not
   cognizable. And in the absence of a cognizable proposed social group, the BIA
   did not err in denying Petitioners’ request for asylum. 2 See Temaj-Augustin v.
   Garland, No. 20-60983, 2021 WL 3355172, at *1 (5th Cir. Aug. 2, 2021).
           To qualify for withholding of removal, an applicant has the burden of
   demonstrating that it is more likely than not that she will be persecuted on
   account of her race, religion, nationality, membership in a particular social
   group, or political opinion. Cantarero-Lagos v. Barr, 924 F.3d 145,149–50 (5th
   Cir. 2019).




           2
             Even if Castillo-Martinez’s proposed social group were cognizable, she has failed
   to demonstrate that the Honduran government is unable or unwilling to protect her. An
   applicant seeking to establish persecution based on violent conduct of a private actor must
   show that the government either condoned the private actions or was completely helpless
   to protect the victims. See Shehu v. Gonzales, 443 F.3d 435, 437 (5th Cir. 2006); see also
   Gonzales-Veliz, 938 F.3d at 233–34. Castillo-Martinez has not done so. And indeed,
   although she introduced documentary evidence regarding the unwillingness of Honduran
   police to protect victims of domestic violence, this evidence does not compel a contrary
   result. See Martinez-Lopez, 943 F.3d at 769. Because Castillo-Martinez did not show that
   the Honduran government is unable or unwilling to protect her and her children, she cannot
   prevail on her claim of persecution. See Arevalo-Velasquez v. Whitaker, 752 F. App’x 200,
   201–02 (5th Cir. 2019).




                                                   4
Case: 20-60276     Document: 00516013801          Page: 5   Date Filed: 09/14/2021




                                   No. 20-60276


          Despite Castillo-Martinez’s argument that the nexus requirement
   between a protected ground and persecution is more relaxed for withholding
   of removal than it is for asylum, we have previously held to the contrary.
   Indeed, in other cases where a petitioner has made this same argument, we
   have specifically explained “that applicants for withholding of removal must
   similarly show that a protected ground, including membership in a particular
   social group, was or will be ‘at least one central reason for persecuting the
   applicant.’” Quinteros-Hernandez v. Sessions, 740 F. App’x 57, 58 (5th Cir.
   2018) (quoting Revencu v. Sessions, 895 F.3d 396, 402 (5th Cir. 2018)).
          And so, because Castillo-Martinez “failed to establish the less
   stringent ‘well-founded fear’ standard of proof required for asylum relief,”
   she cannot meet the more stringent burden for obtaining withholding of
   removal. See Dayo v. Holder, 687 F.3d 653, 658–59 (5th Cir. 2012) (quoting
   Anim v. Mukasey, 535 F.3d 243, 253 (4th Cir. 2008)). Therefore, she is unable
   to demonstrate that the BIA erred in disposing of this claim.
                                       IV.
          For the foregoing reasons, the petition for review is DENIED.




                                             5